hAMY, Judge,
concurring in part and dissenting in part.
I respectfully disagree with the majority in its reversal of the trial court with regard to the plaintiffs who were not paid in full within the thirty-day statutory period. The majority concludes that the defendant acted unreasonably in its delay of payments and awards double royalties, interest and attorney’s fees in the amount of $1,000.00. I disagree with the majority’s conclusion that the defendant acted unreasonably and its awards based upon that conclusion. Therefore, I respectfully dissent from that portion of the majority’s opinion.
As to all other issues, I concur.